DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5 and 7 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daughtry, Jr. et al. (US 8,696,367).
Regarding claim 1, Daughtry, Jr. et al. discloses a surface mount technology (SMT) terminal header 102 for providing an electrical connection to a first printed circuit board 106, the SMT terminal header comprising: a plurality of first electrically conductive connector elements 310 each having a base 114 configured for surface mount attachment to the first PCB; and an insulative housing 110 comprising a plurality of cells 300 and a fixation member 112 configured to attach the insulative housing to the first PCB, wherein each of the plurality of cells is configured to at least partially house one of the plurality of first electrically conductive connector elements; wherein each of the plurality of first electrically conductive connector elements comprises a position assurance member (see figure 3, projections on vertical wall, not labeled) configured to attach the first electrically conductive connector element to at least one of the plurality of cells of the insulative housing.
Regarding claim 2, Daughtry, Jr. et al. discloses the first PCB comprises an insulated metal substrate (see figure 1, 6, 7)
Regarding claim 3, Daughtry, Jr. et al. discloses each of the plurality of cells of the insulative housing comprises a frame (fenced cells) configured to at least partially surround a single one of the plurality of first electrically conductive connector elements and wherein the position assurance member of each of the plurality of first electrically conductive connector elements comprises a nail to be driven into the frame of one of the plurality of cells of the insulative housing (see figure 3).
Regarding claim 4, Daughtry, Jr. et al. discloses each of the plurality of first electrically conductive connector elements is configured to cooperate with a second electrically conductive connector element 122 attached to a second printed circuit board (not shown) to establish an electrical connection between the first PCB and the second PCB (see figure 1).
Regarding claim 5, Daughtry, Jr. et al. discloses each of the plurality of first electrically conductive connector elements comprises a tab 312 and each of the second electrically conductive connector elements is configured to receive the tab of one of the plurality of first electrically12LEAR20376PUS 20376-US-0conductive connector elements, and wherein each of the plurality of cells of the insulative housing is configured to receive and align one of the second electrically conductive connector elements with one of the plurality of first electrically conductive connector elements (see figure 1, 3).
Regarding claim 7, Daughtry, Jr. et al. discloses each of the plurality of cells of the insulative housing is a separate module and is attached to another one of the plurality of cells to provide the insulative housing with a selected one of a plurality of configurations (see figure 1, 3).
Regarding claim 8, Daughtry, Jr. et al. discloses an on-board charger (OBC) for a vehicle, the OBC comprising the terminal header of claim 1 (implementation of claimed header for any purposes is not novelty subject matter).
Regarding claim 9, Daughtry, Jr. et al. discloses a surface mount technology (SMT) terminal header 102 for providing an electrical connection to a first printed circuit board 106, the SMT terminal header comprising: a plurality of first electrically conductive connector elements 310 each configured for surface mount attachment to the first PCB 106; and an insulative housing 110 comprising a plurality of cells 300 and configured for attachment to the first PCB, wherein each of the plurality of cells is configured to at least partially house a single one of the plurality of first electrically conductive connector elements; wherein each of the plurality of first electrically conductive connector elements comprises a position assurance member (see figure 3, not labeled) configured to attach the first electrically conductive connector element to at least one of the plurality of cells of the insulative housing (see figure 1, 3).
Regarding claim 10, Daughtry, Jr. et al. discloses the first PCB comprises an insulated metal substrate and each of the plurality of first electrically conductive connector elements comprises a base configured for surface-mount attachment to the first PCB (see figure 1, 6, 7).
Regarding claim 11, Daughtry, Jr. et al. discloses each of the plurality of cells of the insulative housing comprises a frame (fenced cells)  configured to at least partially surround one of the plurality of first electrically conductive connector elements and wherein each position assurance member of the plurality of first electrically conductive connector members comprises a nail configured to be driven into the frame of one of the plurality of cells of the insulative housing (see figure 3).
Regarding claim 12, Daughtry, Jr. et al. discloses each of the plurality of first electrically conductive connector elements is configured to cooperate with a second electrically conductive connector element 122 attached to a second printed circuit board (PCB) (not shown) and wherein each of the plurality of cells of the insulative housing is configured to receive and align one of the second electrically conductive connector elements with one of the plurality of first electrically conductive connector elements to establish an electrical connection between the first PCB and the second PCB (see figure 1).
Regarding claim 13, Daughtry, Jr. et al. discloses each of the plurality of cells of the insulative housing is a separate module and is attached to another one of the plurality of cells to provide the insulative housing with a selected one of a plurality of configurations (see figure 1, 3).
Regarding claim 14, Daughtry, Jr. et al. discloses a vehicle, the OBC comprising the terminal header of claim 9 (implementation of claimed header for any purposes is not novelty subject matter).
Regarding claim 15, Daughtry, Jr. et al. discloses surface mount technology (SMT) method for providing an electrical connection to a first printed circuit board (PCB) 106 via a terminal header 102 comprising (i) a plurality of first electrically conductive connector elements 310, each of the plurality of first electrically conductive connector elements including a position assurance member (see figure 3, not labeled) and a base 114 and (ii) an insulative housing 110 including a plurality of cells 300 and a fixation member 112, the method comprising: attaching the position assurance member of each of the plurality of first electrically conductive connector elements to a portion of one of the plurality of cells of the insulative housing (see figure 3); attaching the fixation member of the insulative housing to the first PCB after attaching the position assurance member of each of the plurality of first electrically conductive connector elements to a portion of one of the plurality of cells of the insulative housing (see figure 3); and 14LEAR20376PUS 20376-US-0 attaching the base of each of the plurality of first electrically conductive connector elements to the first PCB by SMT after attaching the fixation member of the insulative housing to the first PCB (see figure 3).
Regarding claim 16, Daughtry, Jr. et al. discloses each of the plurality of cells comprises a frame (fenced cells) configured to at least partially surround one of the plurality of first electrically conductive connector elements, the position assurance member of each of the plurality of first electrically conductive connector elements comprises a nail, and attaching the position assurance member of each of the plurality of first electrically conductive connector elements comprises driving the nail of each of the plurality of first electrically conductive connector elements into the frame of one of the plurality of cells of the insulative housing (see figure 3).
Regarding claim 17, Daughtry, Jr. et al. discloses an insulated metal substrate and attaching the base of each of the plurality of first electrically conductive connector elements to the first PCB comprises soldering the base of each of the plurality of first electrically conductive connector elements to a surface of the first PCB to mount each of the plurality of first electrically conductive connector elements to the PCB (see figure 1, 3).
Regarding claim 18, Daughtry, Jr. et al. discloses each of the plurality of first electrically conductive connector elements is configured to cooperate with a second electrically conductive connector element 122 attached to a second printed circuit board (not shown) and the method further comprises connecting each of the plurality of first electrically conductive connector elements to a second electrically conductive connector element to establish an electrical connection between the first PCB and the second PCB (see figure 1, 3).
Regarding claim 19, Daughtry, Jr. et al. discloses each of the plurality of first electrically conductive connector elements with a second electrically conductive connector element comprises inserting each of the second electrically conductive connector elements into one of the plurality of cells of the insulative housing, wherein the plurality of cells of the insulative housing align the second electrically conductive connector elements with the plurality of first electrically conductive connector elements (see figure 1, 3).
Regarding claim 20, Daughtry, Jr. et al. discloses each of the plurality of cells of the insulative housing is an independent module and the method further comprises, before attaching the position assurance member of each of the plurality of first electrically conductive connector elements to a portion of one of the plurality of cells of the insulative housing, attaching each of the plurality of cells to another one of the plurality of cells to provide the insulative housing with a selected one of a plurality of configurations (see figure 1, 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Daughtry, Jr. et al. (US 8,696,367) as applied to claim 1 above, and further in view of White (US 6,067,236).
Regarding claim 6, Daughtry, Jr. et al. discloses all the limitations except each of the plurality of first electrically conductive connector elements is configured for operation in a high-voltage system having an operating voltage of at least 60 volts.
White discloses each of the plurality of first electrically conductive connector elements is configured for operation in a high-voltage system having an operating voltage of at least 60 volts (column 4, lines 1 - 17).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to configure Daughtry, Jr.’s et al. terminal header for operation in a high-voltage system having a White’s operating voltage of at least 60 volts to provide for operation in a HV application.

Response to Arguments
Applicant's arguments filed 06/19/2022 have been fully considered but they are not persuasive.
The applicant argues “the Office Action does not clearly articulate where such a position assurance member is illustrated, indicating only that it is not labeled.”
The examiner points out that shape forming members of vertical edges of conductive elements provides proper position functioning as position assurance member (see figure 3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./               Examiner, Art Unit 2831                                                                                                                                                                                         	/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831